Title: To Thomas Jefferson from Samuel Livermore, 4 December 1793
From: Livermore, Samuel
To: Jefferson, Thomas


Philadelphia, 4 Dec. 1793. The President has informed him that a commission has been sent to New Hampshire appointing his son United States district attorney for that state. While the appointment was intended for his eldest son, Edward St. Loe Livermore, the commission was mistakenly made out to his youngest son Arthur. By the President’s direction he has informed both sons of the mistake and now relates his order that a corrected commission be issued.
